In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus regarding an expedited election matter. Upon consideration thereof,
IT IS ORDERED by this court that an alternative writ of mandamus be, and hereby is, granted, and the following briefing schedule is set for presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. X:
The parties shall file any evidence they intend to present on or before September 15,1995; relators shall file their brief on or before September 18,1995; respondents shall file their briefis) on or before September 21,. 1995; and relators shall file their reply briefs, if any, on or before September 25,1995.